Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                  February 04, 2016

The Court of Appeals hereby passes the following order:

A16A0805. ELLIOTT JAY FRANKLIN v. THE STATE.

      In 2002, Elliott Franklin was convicted of possession of cocaine and marijuana
with intent to distribute and obstruction of an officer. We affirmed his judgment of
conviction on direct appeal. Franklin v. State, 281 Ga. App. 409 (636 SE2d 114)
(2006). In 2015, Franklin filed an extraordinary motion for a new trial, in which he
argued that his conviction and sentence were void for various reasons. The trial court
denied Franklin’s motion on November 16, 2015, after which he filed a notice of
appeal to this Court. We lack jurisdiction.
      An order denying an extraordinary motion for a new trial must be appealed by
application for discretionary review. OCGA § 5-6-35 (a) (7); Balkcom v. State, 227
Ga. App. 327, 329 (489 SE2d 129) (1997). Thus, Franklin is not entitled to a direct
appeal from the order he challenges. Even if Franklin’s motion properly were
construed as seeking to vacate a void conviction or sentence, this appeal still would
be subject to dismissal.
      “It is well established that any issue that was raised and resolved in an earlier
appeal is the law of the case and is binding on this Court, and that the law of the case
doctrine is not confined to civil cases, but applies also to rulings made by appellate
courts in criminal cases.” Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438)
(2011) (citations and punctuation omitted). In 2014 and 2015, we dismissed
Franklin’s appeals from the denials of prior motions in which he sought to vacate his
conviction and sentence as void, on the ground that the trial court’s orders were not
appealable. See Franklin v. State, Nos. A14A1607, A14A1608 (May 16, 2014);
Franklin v. State, No. A16A0031 (Oct. 7, 2015). We are precluded from revisiting
issues that already have been decided. See Ross, supra at 328. For these reasons, this
appeal is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            02/04/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.